DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2. 	Claims 1, 3, 4, 6, 8, 10-13, 15, 16, 18, 21-25, 27, 28 are pending wherein claims 1, 12, and 15 are in independent form. 
3.	Claims 1, 3, 4, 10, 12, 13, 15, and 16 have been amended. In view of amendments, rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are withdrawn.
4.	In view of amendments, claim objections are withdrawn.
Response to Arguments
5.	Applicant's arguments filed on 09/15/2021 have been fully considered but they are not persuasive. The reasons set forth below.
6.	On page 14 of the remarks, applicant argues, “Firstly, the “buffer sizes” in the feature (a) indicates the size of buffers. Obviously, the size of a buffer is not “data needed to be transmitted”. Secondly, Wu merely discloses one or more frequencies to be used for the transmission of the data, but Wu fails to disclose that the buffer sizes of the plurality of logical channels correspond to a frequency point or an anchor frequency point. Therefore, Wu fails to disclose the feature (a).”
		In response, examiner respectfully disagrees:

		Claim recites to acquire buffer sizes of a plurality of logical channels and send a buffer status report including the acquired buffer sizes. According to the claim limitation, buffer size indicates the amount of data stored/buffered to be transmitted from the first communication node. Claimed buffer size does not mean the physical storing capacity of the buffer (i.e. amount of data the buffer can physically store), it is the amount of data stored in the buffer that need to be transmitted. Therefore, buffer size is definitely the amount of “data needed to be transmitted”. The buffer status report shown in Fig. 5-6 includes a buffer size associated with a logical channel group identifier. The scheduled entity accumulates all the data stored in the buffer for a logical channel group and provides a corresponding buffer size (amount of stored/buffered data associated with a logical channel group) in a buffer status report (Par 0077-0080, Par 0085). Therefore, the scheduled entity acquires the amount of data stored/buffered for each of the logical channel (i.e. buffer size for each of the logical channel included in a logical channel group) of a logical channel group to determine the accumulated/aggregated buffer size for all the logical channel included in the logical channel group (i.e. providing LCG ID and buffer size pairs) (Par 0078-0080). The buffer size in the BSR message (Fig. 5-6) is determined by acquiring/accumulating buffer sizes (i.e. amount of data stored/buffered for each of the plurality of logical channels included in the logical channel group) of the plurality of logical channels included in a logical channel group. The BSR message in Fig. 5-6 associates the acquired/accumulated buffer sizes of the plurality of logical channels of a logical channel group with one or more frequencies/carriers of a set of allowed frequencies/carriers (Par 0072, Par 0075-0077). Therefore, the buffer size in the BSR message indicates the amount of data stored for each carrier assigned/allowed for the sidelink communication. 
7.	On page 14 of the remarks, applicant argues, “Firstly, paragraph [0076] of Wu recites “In an aspect of the disclosure, after the scheduling entity 300 receives such a frequency indication (e.g., the frequency index value) from the scheduled entity 400 in a sidelink buffer status report”. Wu clearly discloses that the frequency index value is in the sidelink BSR, thus the frequency index value is not received before reporting the sidelink BSR. By contrast, the above feature (b) discloses that the frequency point information is received before reporting the Sidelink BSR.”
		In response, examiner respectfully disagrees because:
		The BSR message from the scheduled entity includes a frequency index value that indicates one of the frequency index within the range 0-7 supported by the network (Par 0075---“For example, if the network supports up to eight different transmission frequencies (also referred to as carriers), the frequency parameter may be a frequency index value within the range 0-7”). To include a frequency index value in a BSR message from the frequency index range 0-7 supported by the network, the scheduled entity must know the frequency index range 0-7 before including a frequency index within the range 0-7 in a BSR the frequency index value may point to actual frequencies (e.g., an EARFCN) which are preconfigured at the network (e.g., using a preconfigured frequency list)”. Therefore, the frequency index value and the corresponding frequency list are preconfigured at the network before including the frequency index value in a BSR message. Paragraph [0082] discloses, “The k-bit frequency index value may point to actual frequencies (e.g., an EARFCN) which have been configured in RRC signaling (e.g., using the v2x-InterFreqInfoList in SIB21 or RRCConnectionReconfiguration). In other examples, the frequency index value may point to actual frequencies (e.g., an EARFCN) which are preconfigured at the network (e.g., using a preconfigured frequency list)”. Therefore, the frequency list is received/configured before the scheduled entity include a frequency index value in a BSR message.
8.	On page 15 of the remarks, applicant argues, “Wu merely discloses that a common frequency list may be provided to the scheduled entity 400 via RRC broadcast signaling, and a dedicated frequency list may be provided to the scheduled entity 400 via dedicated RRC signaling, but Wu fails to disclose that the RRC broadcast signaling or the dedicated RRC signaling are sent before reporting the sidelink BSR. Therefore, Wu fails to disclose receiving the frequency point information before reporting the sidelink BSR, thus Wu fails to disclose the above feature (b).”
		In response, examiner respectfully disagrees because:
Par 0075 discloses, “ In other examples, the frequency index value may point to actual frequencies (e.g., an EARFCN) which are preconfigured at the network (e.g., using a preconfigured frequency list)”. Par [0082] discloses, “The k-bit frequency index value may point to actual frequencies (e.g., an EARFCN) which have been configured in RRC signaling (e.g., using the v2x-InterFreqInfoList in SIB21 or RRCConnectionReconfiguration). In other examples, the frequency index value may point to actual frequencies (e.g., an EARFCN) which are preconfigured at the network (e.g., using a preconfigured frequency list). In an aspect of the disclosure, a common frequency list (e.g., a frequency list for multiple scheduled entities) may be provided to the scheduled entity 400 via RRC broadcast signaling (e.g., v2x-InterFreqInfoList in SIB21). In such aspect, the k-bit frequency index value may point to actual frequencies in the common frequency list. In another aspect of the disclosure, a dedicated frequency list (e.g., a frequency list that is specific to one scheduled entity) may be provided to the scheduled entity via dedicated RRC signaling (e.g., v2x-InterFreqInfoList in the RRCConnectionReconfiguration message). In such aspect, the k-bit frequency index value may point to actual frequencies in the dedicated frequency list.”). When a scheduled entity received both the common frequency list and the dedicated frequency list, the frequency index value in the BSR message points to actual frequencies in the dedicated frequency list (Par 0076, Par 0082). Par [0082] discloses, “In a further aspect of the disclosure, if both the common frequency list and the dedicated frequency list are provided to the scheduled entity 400, the scheduled entity 400 may interpret the k-bit frequency index value as a value that points to actual frequencies in the dedicated frequency list. In such aspect, for example, the k-bit frequency index value may correspond to a frequency in the dedicated frequency list and not to a frequency in the common frequency list.”). Therefore, it is evident from the above discussion that the scheduled entity received the common frequency list or the dedicated frequency list or both before sending the BSR message.

		In response, examiner respectfully disagrees because:
		Claimed buffer size does not mean the physical storing capacity of the buffer (i.e. amount of data the buffer can physically store), it is the amount of data stored in the buffer that need to be transmitted. Therefore, buffer size is definitely the amount of “data needed to be transmitted”. The BSR message in Fig. 5-6 associates the buffer size of a logical channel group with one or more frequencies/carriers of a set of allowed frequencies/carriers (Par 0072, Par 0074-0080, Par 0081-0085). Par [0072] discloses, “For scheduling entity-assisted dynamic scheduling (also referred to as network-assisted dynamic scheduling), a scheduled entity (e.g., a UE) may need to precisely indicate to the scheduling entity (e.g., a base station) the buffered data size for each carrier (e.g., frequency) utilized for the sidelink or for each subset of allowed carriers”. Therefore, the buffer size in the BSR message indicates the amount of data stored for each carrier/frequency assigned/allowed for the sidelink communication.
10.	On page 16 of the remarks, applicant argues, “Thirdly, Wu merely recites “The first BSR format 500 may include a logical channel group identifier (LCG ID) field 
		In response, examiner respectfully disagrees because:
		The buffer status report shown in Fig. 5-6 includes a buffer size associated with a logical channel group identifier. The scheduled entity accumulates all the data stored in the buffer for a logical channel group and provides a corresponding buffer size (amount of stored/buffered data associated with a logical channel group) in a buffer status report (Par 0077-0080, Par 0085). Therefore, the scheduled entity acquires the amount of data stored/buffered for each of the logical channel (i.e. buffer size for each of the logical channel included in a logical channel group) of a logical channel group to determine the accumulated/aggregated buffer size for all the logical channel included in the logical channel group (i.e. providing LCG ID and buffer size pairs) (Par 0078-0080). The buffer size in the BSR message (Fig. 5-6) is determined by acquiring/accumulating buffer sizes (i.e. amount of data stored/buffered for each of the plurality of logical channels included in the logical channel group) of each of the plurality of logical channels included in a logical channel group.
11.	On page 16 of the remarks, applicant argues, “By contrast, the above feature (f2) discloses reporting a Sidelink BSR according to a destination index 
		In response, examiner respectfully disagrees because:
		Claim recites that BSR includes the buffer size of a logical channel but claim does not recite that the BSR only includes the buffer size of a single logical channel. The buffer size in the BSR message of Wu accumulates the buffer sizes (amount of stored data) of each of the plurality of logical channel included in a logical channel group (Par 0078-0080). Therefore, the buffer size in Wu includes the buffer size of a logical channel (stored/buffered data of each logical channel) along with the buffer size of other logical channel of a logical channel group because the buffer size of a logical channel group is determined by accumulating the buffer sizes of every logical channel included in the logical channel group. 







Claim Rejections - 35 USC § 102
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

13.	Claims 12, 15, 21, 23, 24, 27, 28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al (US 20190098651 A1, hereinafter referred to as Wu).
		Re claim 12, Wu teaches a resource requesting method (abstract), comprising:
	(i) acquiring, by a first communication node (scheduled entity), a buffer size of a logical channel (logical channel group comprises logical channels and a buffer size determined for the LCG includes buffer sizes of all the logical channels included in the LCG) corresponding to one or more frequency points (one or more frequencies/carriers available for data transmission), wherein the logical channel uses the one or more frequency points (logical channel group uses the one or more frequencies/carriers to transmit sidelink data) (Fig. 5-8, Par 0005-0007, Par 0072-0085, Par 0092-0094); and
	(ii) reporting a Sidelink BSR (sending BSR message to the scheduling entity) according to a destination index (destination index, Fig. 5) corresponding to the one or more frequency points respectively (frequency parameter/frequency index), wherein the BSR comprises the buffer size of the logical channel (a buffer size determined for the LCG includes buffer sizes of all the logical channels 
		Claim 23 recites a device performing the steps recited in claim 12 and thereby, is rejected for the reasons discussed above with respect to claim 12. Wu further teaches that the device comprises a processor and a memory for storing instructions executable by the processor (Fig. 4, Par 0062-0071).
		Claim 27 recites a nonvolatile computer readable storage medium storing programs to be executed to perform the steps recited in claim 12 and thereby, is rejected for the reasons discussed above with respect to claim 12.
		Re claim 15, Wu teaches a resource request processing method (abstract), comprising:
	(i) receiving, by a second communication node (scheduling entity), a Sidelink Buffer Status Report (BSR) reported by a first communication node (BSR message from scheduled entity), wherein the Sidelink BSR comprises at least one of: one or more logical channels in a logical channel group (LCG ID 504, 604, Fig. 5-6), a destination index corresponding to a frequency point to be used or an anchor frequency point to be used (destination index 502 associated with the frequency indicator, Fig. 5); a logical channel group identifier or a logical channel identifier (LCG ID 504, 604, Fig. 5-6); or a buffer sizes of a plurality of logical channels corresponding to a frequency point or anchor frequency point (buffer size 506, 606, Fig. 5-6 --- a buffer size determined for the LCG includes 
	(ii) allocating resources on a plurality of frequency points for the first communication node according to the Sidelink BSR (Fig. 8, Par 0093-0095),
	(iii) wherein before the second communication node receiving the Sidelink BSR reported by the first communication node (BSR message, Fig. 5-6), frequency point information configured or agreed in advance by the second communication node for the first communication node (frequency index value, common frequency list, dedicated frequency list) comprises at least one of: Sidelink available frequency point information; a number of frequency points supporting data distribution or data duplication; a split ratio of each data split frequency point; one or more split data sizes corresponding to the logical channel, wherein the split data size is a maximum data transmission amount of data of the logical channel split to a frequency point; mapping information of an Sidelink logical channel and/or an Sidelink logical channel group and/or a destination identifier with one or more frequency points; a frequency point priority; or information corresponding to the anchor frequency point of the logical channel and/or the destination identifier (frequency index value configured by RRC signaling, Par 0075; common frequency list, dedicated frequency list provided by RRC signaling, Par 0076, Par 0082) (Fig. 5-6, Par 0074-0085).
		Claim 24 recites a device performing the steps recited in claim 15 and thereby, is rejected for the reasons discussed above with respect to claim 15. Wu 
		Claim 28 recites a nonvolatile computer readable storage medium storing programs to be executed to perform the steps recited in claim 15 and thereby, is rejected for the reasons discussed above with respect to claim 15.
		Re claim 21, Wu teaches to receive, by the second communication node, the BSR reported by the first communication node according to a plurality of destination indexes corresponding to the frequency points (BSR included destination index and frequency parameter); and allocating, by the second communication node, the resources on the frequency points (allocating resources based on BSR) (Fig. 5-6, Fig. 8, Par 0074-0080, Par 0093-0095).










Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	Claims 1, 3, 10, 11, 22, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 20190098651 A1, hereinafter referred to as Wu) in view of Yi et al (US 20180279162 A1, hereinafter referred to as Yi).
		Re claim 1, Wu teaches a resource requesting method (Abstract), comprising:
	(i) acquiring, by a first communication node (scheduled entity), buffer sizes of a plurality of logical channels (all the data in the buffer associated with a service/frequency are accumulated for a logical channel group) corresponding to a frequency point or anchor frequency point (one or more frequencies available for data transmission) in a logical channel group (Fig. 5-8, Par 0005-0007, Par 0072-0085, Par 0092 ---- A logical channel group comprises multiple/plurality of logical channels (supported by the reference, Yi) and therefore, buffer size determined for the LCG includes buffer sizes of all the logical channels included in the LCG);
	(ii) reporting, by the first communication node, a Sidelink Buffer Status Report (BSR) to a second communication node (sending BSR message to the scheduling entity), wherein the Sidelink BSR comprises at least one of: a 
	(iii) wherein before the first communication node reporting the Sidelink BSR (before transmitting the BSR message), the method further comprises: receiving, by the first communication node (scheduled entity), frequency point information (frequency index value, common frequency list, dedicated frequency list) configured or agreed in advance by the second communication node (scheduling entity), wherein the frequency point information comprises at least one of: Sidelink available frequency point information; a number of frequency points supporting data distribution or data duplication; a split ratio of each data split frequency point; one or more split data sizes corresponding to the logical channel, wherein the split data size is a maximum data transmission amount of data of the logical channel split to a frequency point; mapping information of an Sidelink logical channel and/or an Sidelink logical channel group and/or a destination identifier with one or more frequency points; a frequency point priority; or anchor frequency point information corresponding to the logical channel and/or the destination identifier (frequency index value configured by RRC signaling, Par 0075; common frequency list, dedicated frequency list provided by RRC signaling, Par 0076, Par 0082) (Fig. 5-6, Par 0074-0085).

		Yi teaches that the logical channel group includes a plurality of logical channels (Fig. 12-13, Par 0114-0120).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Wu by including the step that the logical channel group includes a plurality of logical channels, as taught by Yi for the purpose of efficiently mapping per-packet priority (PPP) and logical channel group to ensure timely transmission of data having higher PPP, as taught by Yi (Par 0014). 
		Claim 22 recites a device performing the steps recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1. Wu further teaches that the device comprises a processor and a memory for storing instructions executable by the processor (Fig. 4, Par 0062-0071).
		Claim 25 recites a nonvolatile computer readable storage medium storing programs to be executed to perform the steps recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Re claim 3, Wu teaches that before the first communication node reporting the Sidelink BSR to the second communication node (before sending the BSR message), the method further comprises at least one of: determining, by the first communication node, a number of frequency points to be used and/or a data transmission amount at each of the frequency points to be used (determining one 
		Re claim 10, Wu teaches to calculate a sum of the buffer sizes of the plurality of logical channels (all the data in the buffer associated with a service/frequency are accumulated for a logical channel group and a logical channel group comprises multiple/plurality of logical channels (supported by the reference, Yi). Therefore, buffer size determined for the LCG includes buffer sizes of all the logical channels included in the LCG) corresponding to the frequency point or anchor frequency point in the logical channel group (buffer size indexed for a particular frequency/carrier/frequency parameter/frequency index) (Fig. 5-6, Par 0072, Par 0074-0085)
		Even though it is evident that a logical channel group (LCG) comprises a plurality of logical channels, Wu does not explicitly define that the logical channel group includes a plurality of logical channels.

		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Wu by including the step that the logical channel group includes a plurality of logical channels, as taught by Yi for the purpose of efficiently mapping per-packet priority (PPP) and logical channel group to ensure timely transmission of data having higher PPP, as taught by Yi (Par 0014).
		Therefore, Wu in view of Yi discloses that the logical channel group comprises a plurality of logical channels and a buffer size of a logical channel group is the sum of the buffer size of each of the plurality of logical channels included in the logical channel group.
		Re claim 11, Wu teaches that the first communication node reporting the Sidelink BSR to the second communication node comprises: reporting, by the first communication node, the BSR according to the destination index (destination index in the BSR, Fig. 5) corresponding to the anchor frequency point (common frequency list, dedicated frequency) (Fig. 5, Fig. 8, Par 0074-0080, Par 0092-0093).
9.	Claims 4, 8, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wu and Yi as applied to claim 1 above and further in view of Xiao et al (US 20190174522 A1, hereinafter referred to as Xiao).
		Re claim 4, Wu does not explicitly disclose that before receiving the frequency point information configured or pre-configured by the second 
		Xiao teaches that before receiving the frequency point information configured or pre-configured by the second communication node (before receiving SPS configuration), the method further comprises: reporting, by the first communication node (terminal assistance information, S102, Fig. 3) , at least one of following parameters corresponding to each destination identifier or logic channel (sidelink logical channel) to the second communication node (eNB): a data rate; a reliability level (PPPP associated with the reliability of the service data); or ProSe Per-Packet Priority (PPPP) information (PPPP) (Fig. 3, Par 0133-0139).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Wu by including the step that before receiving the frequency point information configured or pre-configured by the second communication node, the method further comprises: reporting, by the first communication node, at least one of following parameters corresponding to each destination identifier or logic channel to the second communication node: a data rate; a reliability level; or ProSe Per-Packet Priority (PPPP) information, as taught by Xiao for the purpose of efficiently scheduling different types of V2X service data, as taught by Xiao (Par 0007-0008).

		Xiao teaches that before the first communication node reporting the Sidelink BSR to the second communication node, the method further comprises: reporting, by the first communication node, only a destination identifier corresponding to the anchor frequency point in SidelinkUEInformation; or wherein before the first communication node reporting the Sidelink BSR to the second communication node, the method further comprises: sending, by the first communication (UE1 sends terminal assistance information, step 102, Fig. 3), at least one of the following information to the second communication node: a destination identifier (target address); available frequency point information 
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Wu by including the step that before the first communication node reporting the Sidelink BSR to the second communication node, the method further comprises: reporting, by the first communication node, only a destination identifier corresponding to the anchor frequency point in SidelinkUEInformation; or. wherein before the first communication node reporting the Sidelink BSR to the second communication node, the method further comprises: sending, by the first communication, at least one of the following information to the second communication node: a destination identifier; available frequency point information corresponding to the logical channel group and/or the logical channel, wherein the available frequency point information comprises the anchor frequency point supporting the destination identifier, and/or optional frequency point information; or the destination identifier: data split indication information corresponding to the logical channel group and/or the logical channel, as taught by Xiao for the purpose of efficiently scheduling different types of V2X service data, as taught by Xiao (Par 0007-0008).

		Xiao teaches that before the second communication node configuring or agreeing in advance to the frequency point information for the first communication node (before receiving SPS configuration), receiving, by the second communication node (terminal assistance information from UE1, S102, Fig. 3), at least one of following parameters corresponding to each Vehicle-to- Everything (V2X) destination identifier (target address) or logical channel (sidelink logical channel) reported by the first communication node: a data rate: a reliability level (PPPP associated with the reliability of the service data); or ProSe Per-Packet Priority (PPPP) information (PPPP) (Fig. 3, Par 0133-0139)
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Wu by including the step that before the second communication node configuring or agreeing in advance to the frequency point information for the first communication node, receiving, by the second communication node, at least one of following parameters corresponding to each Vehicle-to- Everything (V2X) destination identifier or logical channel reported by the first communication node: a data rate: a reliability level: or ProSe Per-Packet .
17.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wu and Yi as applied to claim 3 above and further in view of Belleschi et al (US 20200229194 A1, hereinafter referred to as Belleschi).
		Re claim 6, Wu does not explicitly disclose that the first communication node determining the number of frequency points to be used and/or a data transmission amount on the each of the frequency points according to at least one of: available frequency point information; the split data size; the split ratio; the number of frequency points supporting the data distribution or the data duplication; or the frequency point priority comprises at least one of: in a case where the buffer size of the logical channel is less than the split data size, selecting, by the first communication node, a first frequency point to transmit data; in a case where the buffer size of the logical channel is greater than the split data size, using, by the first communication node, the first frequency point to transmit data of the split data size, selecting other frequency points from available frequency points to transmit data of remaining data size, wherein data amount transmitted at each frequency point in the other frequency points does not exceed the split data size; and determining, by the first communication node, data amount transmitted at each frequency point according to the buffer size and the split ratio of the logical channel, wherein the first communication node selecting the first frequency point and/or the other frequency points in a manner 
		Belleschi teaches that the first communication node (UE) determining the number of frequency points to be used and/or a data transmission amount on the each of the frequency points according to at least one of: available frequency point information; the split data size (maximum data threshold, delta threshold); the split ratio; the number of frequency points supporting the data distribution or the data duplication; or the frequency point priority (frequency point priority associated with the logical channel/traffic identifier priority) comprises at least one of: in a case where the buffer size of the logical channel is less than the split data size (less than maximum threshold, less than delta threshold), selecting, by the first communication node, a first frequency point to transmit data (using resources of a first carrier to transmit data); in a case where the buffer size of the logical channel is greater than the split data size (exceeding maximum threshold, exceeding delta threshold), using, by the first communication node, the first frequency point to transmit data of the split data size (using first carrier to transmit data up to the maximum threshold), selecting other frequency points from available frequency points to transmit data of remaining data size (selecting second carrier to transmit remaining data), wherein data amount transmitted at each frequency point in the other frequency points does not exceed the split data size (not exceeding the maximum threshold); and determining, by the first communication node, data amount transmitted at each frequency point according to the buffer size and the split ratio of the logical channel (transmitting data 
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Wu by including the step that the first communication node determining the number of frequency points to be used and/or a data transmission amount on the each of the frequency points according to at least one of: available frequency point information; the split data size; the split ratio; the number of frequency points supporting the data distribution or the data duplication; or the frequency point priority comprises at least one of: in a case where the buffer size of the logical channel is less than the split data size, selecting, by the first communication node, a first frequency point to transmit data; in a case where the buffer size of the logical channel is greater than the split data size, using, by the first communication node, the first frequency point to transmit data of the split data size, selecting other frequency points from available frequency points to transmit data of remaining data size, wherein data .
	Allowable Subject Matter
		Claims 13 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Relevant Prior Art
		Lee et al (US 20170118671 A1) discloses to configure ProSe Per-Packet Priority (PPPP) for different logical channels and send a buffer status report (BSR) for sidelink data based on the priority (Fig. 14-16).




Conclusion

		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/HARUN CHOWDHURY/Examiner, Art Unit 2473